The defendant was convicted of the offense of selling or removing personal property upon which another had a lien created by law for rent and advances, with the purpose to hinder, delay, or defraud that other, and he appeals.
There was no request by the defendant for the general affirmative charge, and no motion for a new trial interposed. The fact or sufficiency of the evidence to support the verdict is not, therefore, presented to this *Page 550 
court for review. Warren v. State, 18 Ala. App. 245, 90 So. 277.
The exception reserved by the defendant to the action of the trial court in overruling his motion to exclude the testimony of the witness R.L. McWhorter as to his accounts cannot here avail, as it affirmatively appears that the same came too late. Null v. State, 16 Ala. App. 542, 79 So. 678; Kirby v. State, 16 Ala. App. 467,79 So. 141.
Written charge No. 1 refused to the defendant was properly refused, if for no other reason, because it did not require the finding of the jury to be based upon the evidence in the case. Edwards v. State, 205 Ala. 160, 87 So. 179.
Written charge No. 2 refused to the defendant was abstract for the reason that no question as to whether there had been a settlement between the defendant and the party who claimed the lien was involved. The charge also, we think, is misleading and states an incorrect proposition of law.
Written charge No. 3 refused to the defendant is, we think, fully covered by the other written charges given at defendant's request, and the oral charge of the court.
It was not necessary that the verdict be signed by any one as foreman. Edwards v. State, supra.
There appearing no prejudicial error in the record, let the case be affirmed.
Affirmed.